Citation Nr: 1541917	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Denver, Colorado RO.  In October 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In January 2011, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  A low back disability was not manifested in service; arthritis of the lumbar spine was not manifested within one year following the Veteran's separation from service; and no diagnosed low back disability is shown to be related to his service.

2.  A left knee disability was not manifested in service; arthritis of the left knee was not manifested within one year following the Veteran's separation from service; and no diagnosed left knee disability is shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  By correspondence in August 2006, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  Notably, during the October 2010 videoconference hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of a nexus between the claimed disabilities and his service); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claims.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in February 2007 and April 2011, with a May 2013 addendum opinion, which the Board finds to (cumulatively) be adequate for rating purposes, as they took into account a thorough review of the Veteran's claims file and medical history.  The examiners' opinions were also based on physical examinations complete with a review of X-ray scans and include historically accurate explanations of rationale that cite to factual data.  Further, the examiners clearly reviewed all the evidence of record, including the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that pursuant to the January 2011 remand, the Veteran was asked to identify all providers of treatment he has received for back disability since his discharge from service (to specifically include the three reported back surgeries and follow-up care), and to provide releases for VA to secure records from all providers (to include the reports of physical evaluations conducted in connection with his post-service employment).  He identified several non-VA treatment providers, whose records have been determined as unavailable.  An April 2011 statement from St. Anthony Hospitals states that the Veteran's records had been destroyed in accordance with Colorado Statutes.  An April 2011 statement from Dr. Laubach and Primary Care Services states that it had been more than 7 years since the Veteran was treated and they no longer had his records.  An April 2011 statement from Porter Adventist Hospital stated that there were no documents, records, or other materials regarding the Veteran found in a search of their files.  An April 2011 statement from Swedish Medical Center stated that the Veteran's medical records had been purged because they only hold records for ten years.  Additionally, a November 2010 statement from the West Metro Fire Protection District states that the Veteran retired in June 1999 and his personnel and workers' compensation files had been destroyed; an April 2012 statement from the fire district also stated that records for the Veteran were not located.  All of the records from the identified providers sought have been reported to be unavailable; VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
Certain chronic disabilities (such as arthritis), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Low back disability

The Veteran alleges that he has a current chronic low back disability that was incurred in injuries in service; specifically, he alleges that he injured his back serving on the U.S.S. White River when he fell from a scaffolding onto the deck, landing on his head and back.

The Veteran's STRs show in September 1968, he fell from a 20 foot scaffolding onto a ship's deck.  He lost consciousness and had a possible concussion diagnosed.  There were no complaints of back pain at that time.  The Veteran's statements cite an additional injury in November 1971, when he slipped on ice in a twisting action and injured his back; he did not recall if an accident report was filed, and a review of the claims file does not find such report.  The STRs are silent for complaints, findings, treatment, or diagnosis of a low back disability.  On April 1971 service separation examination, the spine was normal on clinical evaluation.

The medical evidence is then silent regarding the Veteran's back until 1977.  The claims file contains injury reports showing that the Veteran sustained several work-related back injuries as a firefighter.  In February 1977, he was carrying equipment to a fire scene when he slipped on icy stairs and fell, pulling the lower middle part of his back.  In January 1982, he was responding to an alarm and sliding down a pole when he hit his right lower leg on the open compartment door, causing bruising to the right lower leg and slight pain in the lower lumbar area.  In July 1985, he was unloading a patient at a hospital and experienced lower back pain radiating down the right leg.  In January 1993, he slipped on ice and strained his back.  

On February 2007 VA examination, the Veteran reported that he was not taking any medication for a lumbar spine disability.  He reported that he was a retired firefighter, and did not remember any back injuries in service.  He reported having an accident in which he fell 20 feet off a scaffolding, landing on his feet first and then hitting his back and his head.  He briefly lost consciousness and then had a headache and dizziness.  He was evaluated and hospitalized for observation; there were no complaints of back symptoms and the spine and neurological system were normal on examination.  The examiner noted that the Veteran's STRs are silent for any complaints of low back symptoms during his service and at discharge from service.  He reported that he first developed back symptoms in 1972 while working as a firefighter when he slipped on some ice and had pain in his low back; he was evaluated, treated and improved.  He reported that in 1977, he again had a workers' compensation injury working as a firefighter, and had a slipped disc diagnosed, was hospitalized and treated with traction, and later returned to work.  He reported having progressively worsening symptoms of low back pain and, in 1982, had a laminectomy at L4-L5.  His condition improved, but then worsened again and he had a second laminectomy at L5-S1 in 1985.  He reported that he was able to complete his career as a firefighter and retired in 1999.  On examination, he denied low back pain or radiating pain and indicated he had had no flare-ups of low back pain in the previous 12 months.  He did not take medication for his back, and did not use assistive devices.  He denied any incapacitating episodes in the previous 12 months.  Following a physical examination, the diagnosis was degenerative disk disease of the lumbar spine status post lumbar laminectomies in 1982 and 1985 with normal range of motion on examination.  The examiner noted that there is no documentation of a lumbar spine injury in service; while the Veteran did sustain a concussion following a fall off a scaffolding in 1968, he did not have any complaints of back symptoms, but had normal spine and neurological system examinations, and his STRs are silent as to any low back symptoms during service or at separation.  The examiner noted that the Veteran had a series of workers' compensation lumbar spine injuries as a firefighter beginning in 1972, which ultimately required a laminectomy at L4-L5 in 1982 and at L5-S1 in 1985; his condition improved following surgery and he was able to complete his career as a firefighter and retire in 1999.  The examiner noted that the Veteran was asymptomatic with a normal range of motion of the spine.  Based on the evidence, the examiner opined that the Veteran's current lumbar spine condition is most likely related to the series of worker's compensation injuries that he sustained while working as a firefighter, and less likely as not related to the fall from a scaffolding in which he sustained a concussion in September 1968 while in military service.

On April 2011 VA examination, the Veteran reported little change to his back since the 2007 examination.  He reported that with prolonged activity and fatigue he had some decreased mobility in the right lower extremity, at which times there was occasional burning sensation in the right buttock radiating into the upper right leg.  He reported only occasional mild low back pain without radiation.  He did not report flare-ups, incapacitation or use of assistive devices.  Walking and general mobility were not limited as long as the Veteran rested as needed.  Following a physical examination, the diagnosis was lumbosacral spine degenerative disc disease.  The examiner noted that the Veteran was hospitalized for five days after a fall in service, and had postservice back injuries as a firefighter leading to two back operations.  The examiner opined that that it is less likely as not that the Veteran's low back disability is related to his fall in service, but it is as likely as not due to post-service injuries as a firefighter.  The examiner concurred with the 2007 VA examiner, noting that during the five day hospitalization for concussion, there is no documentation of any evaluation for a back injury.  The examiner noted that the Veteran's back injuries as a firefighter in the 1970s are documented, as well as two back operations in the 1980s.  The examiner opined that there is a lack of objective evidence for development of a low back disability in the service.

In a May 2013 addendum, the 2011 VA examiner noted that a review of the medical records regarding the Veteran's back injuries and treatment after military service did not change his opinion.  The examiner stated that rationale was based on the nature and severity of the back injuries after service from 1972 forward; he opined that the Veteran's injuries were all significant and likely created a cumulative effect.  The examiner noted there were workman's compensation injuries and back operations as a result.  The examiner opined that in contrast, the fall in service, while potentially injurious, led to a relatively quick recovery with no evidence of a back disability in service.

VA treatment records from December 2004 to January 2014 reflect occasional treatment for intervertebral degenerative disc disease.

To the extent that the Veteran's statements can be interpreted to reflect that a chronic lumbar spine disability manifested in service or as an allegation of continuity of symptoms of arthritis since service, the Board finds that allegation not credible.  As outlined above, the evidence shows that at separation from active duty in 1971, the spine was normal on clinical evaluation; the Veteran specifically denied having recurrent back pain.  The 2007 and 2011 VA examiners opined that the Veteran's current lumbar spine condition is most likely related to the series of post-service injuries that he sustained while working as a firefighter, and less likely as not related to the fall from a scaffolding in which he sustained a concussion in September 1968.  The Board finds the Veteran's statements made in connection with his claim for benefits to be less credible than his statements made during service and at the time of separation, coincident with a normal physical examination of the spine.  Significantly, the service separation examination report was completed and signed by a military examiner.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

The preponderance of the evidence is against a finding that a chronic lumbar spine disability was manifested in service or that arthritis was manifested in the first postservice year.  As noted by the 2007 and 2011 VA examiners, the Veteran's spine was normal on April 1971 separation examination.  He first sought treatment for back problems in 1977, approximately six years after service following a work-related injury.  Thus, the preponderance of the evidence, including the Veteran's own statements during service and several years thereafter, is against a finding of a lumbar spine disability in service and continuity since.  The fact that the Veteran's spine was normal on a 1971 physical examination for discharge purposes does not support a finding of chronicity in service and continuity since.  It is also noteworthy in that regard that in the interim the Veteran engaged in a strenuous occupation which would appear to have been inconsistent with any significant chronic back disability.

Accordingly, the preponderance of the evidence is against the claim of service connection for a low back disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  

As arthritis of the lumbar spine is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  In this regard, there is no evidence that any lumbar disc or degenerative disease was diagnosed until 1977, or approximately six years after separation from service.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service.  The Board finds the 2007, 2011 and 2013 VA examinations/opinions to be entitled to great probative weight, as they took into account a thorough review of the Veteran's claims file and medical history.  The examiners' opinions were also based on a physical examination complete with a review of scans and include historically accurate explanations of rationale that cite to factual data.  Further, the examiners clearly reviewed all the evidence of record, including the Veteran's contentions.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's low back disability and his service is in the reports of the 2007 and 2011 VA examinations.  The examiners opined that the Veteran's current back disability is unrelated to service.  The Board finds the examiners' opinions probative and (and for the reasons stated above) persuasive.   

Regarding the Veteran's own opinion that his low back disability is due to an injury in service, although laypersons are competent to provide opinions on some medical issues, the specific issue in this case (whether a disorder such as arthritis may be related to a remote injury in service in the absence of continuity of symptoms demonstrated) falls outside the realm of common knowledge of a layperson.  The Veteran has no demonstrated or alleged expertise in determining a medical nexus, and does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in these matters has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability, and the appeal in this matter must be denied.

Left knee disability

The Veteran alleges that he has a current chronic left knee disability that was incurred due to injuries in service; specifically, he alleges that he injured his knee serving on the U.S.S. White River when he fell from a scaffolding onto the deck.

As noted above, the Veteran's STRs show in September 1968, he fell from a 20 foot scaffolding onto a ship's deck.  He lost consciousness and had a possible concussion diagnosed.  There were no complaints of knee pain noted at that time.  The STRs are silent for any complaints, findings, treatment, or diagnosis of a left knee disability.  On April 1971 service separation examination, the lower extremities were normal on clinical evaluation.

The medical evidence is then silent regarding the Veteran's back until 2007.  March 2007 X-rays show left patellofemoral degenerative disease with possible intra-articular osseous body.

On April 2011 VA examination, the Veteran reported gradual onset of left knee pain 10 years earlier (or 30 years after military service).  He did not make any specific case for service connection.  Symptoms included grinding in the joint and weightbearing aching pain and soreness without swelling, instability, or stiffness.  He did not report any flare-ups or use of any assistive devices.  Activities of daily living were not affected as long as he rested as needed.  The examiner noted the March 2007 X-ray findings of mild patellar degenerative joint disease.  Following a physical examination, the diagnosis was left knee degenerative joint disease.  The examiner noted that the Veteran has mild arthritis of the left knee and opined that the most likely etiology for the left knee disability is degenerative joint disease.  The examiner opined that it is less likely as not that the left knee degenerative joint disease was incurred in service, including as due to the documented fall therein.  The examiner noted the Veteran's report of the onset of left knee symptoms about 30 years after leaving service; the fall in service resulting in a head concussion; and the lack of mention of any evaluation for injury to the left knee during the hospitalization that followed.

VA treatment records from December 2004 to January 2014 reflect occasional treatment for left knee problems.

To the extent that the Veteran's statements can be interpreted as allegations that a chronic left knee disability manifested in service or that there is continuity of symptoms of arthritis since service, the Board finds that allegation not credible.  As outlined above, the evidence shows that at separation from active duty service in 1971, the lower extremities were normal on clinical evaluation.  The 2011 VA examiner opined that the Veteran's current left knee condition is most likely related to degenerative joint disease and less likely as not incurred in service, including as due to the documented fall therein.  The Board finds the Veteran's statements made in connection with his claim for benefits to be less credible than his statements made during service and at the time of separation, coincident with a normal physical examination of the lower extremities.  Significantly, the service separation examination report was completed and signed by a military examiner.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Once again it is noteworthy that for many interim years the Veteran engaged in a strenuous that presumably would have been inconsistent with any significant co-existing knee disability.

The preponderance of the evidence is against a finding that a chronic left knee disability manifested in service or that arthritis manifested within the first postservice year.  As noted by the 2011 VA examiner, the Veteran reported the onset of left knee pain approximately 30 years after his separation from service.  Thus, the evidence, including the Veteran's own statements during service and many years thereafter, is against a finding of a left knee disability in service and continuity since.  The fact that the Veteran's lower extremities were normal on 1971 physical examination for discharge purposes also weighs against a finding of chronicity in service and continuity since.

Accordingly, the preponderance of the evidence is against the claim of service connection for a left knee disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  

As arthritis of the left knee is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  There is no evidence that left knee degenerative disease was diagnosed until 2007 (approximately 36 years after separation from service).  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current left knee disability is related to his service.  The Board finds the 2011 VA examination to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history.  The examiner's opinions were also based on a physical examination complete with a review of scans and include historically accurate explanations of rationale that cite to factual data.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's left knee disability and his service is in the reports of the 2011 VA examination.  The examiners opined that the Veteran's current left knee disability is unrelated to service.  The Board finds those opinions probative and (and for the reasons stated above) persuasive.   

Regarding the Veteran's own opinion that his left knee disability is due to his service, although laypersons are competent to provide opinions on some medical issues, the specific issue in this case (whether a disorder such as arthritis may be related to a remote injury in the absence of continuity of symptoms) falls outside the realm of common knowledge of a layperson.  The Veteran has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in these matters has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability, and the appeal in this matter must be denied.




ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


